DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/15/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 11/15/21, with respect to claims 2, 4 and 6 have been fully considered and are persuasive.  The invocation of 112(f) has been withdrawn. 

Applicant’s arguments, see page 9, filed 11/15/21, with respect to the rejection(s) of claim(s) 2-10 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2014/0185088 by Lee et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1)	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0140275 by Fukuda, and further in view of U.S. patent application publication 2014/0185088 by Lee et al.
2)	Regarding claim 2, Fukuda teaches an image processing apparatus comprising: a scanner that scans a document to generate image data (figure 3, item 314; a scanner in an MFP); a communicator that is capable of receiving and transmitting (figure 3, item 305; a network interface), wherein the communicator receives, from a communication terminal, a destination selected (paragraphs 38 and 41; scan ticket is produced at a client terminal and sent through a server to the MFP 100, the scan ticket including a storage destination as disclosed in paragraph 84); a user interface that receives a scan setting from a user (figure 8; paragraph 144; ticket can be received at MFP 100 and scanning does not commence until step S304 in figure 9 when selected to proceed [i.e. a “scan setting”] by a user [paragraph 145]); and a controller that automatically sets the received destination as a transmission destination of a transmission job (paragraphs 83 and 84; received ticket sets the storage destination without further user interaction), wherein, based on execution of the transmission job for which the received destination is set as the transmission destination and which the scan setting received via the user interface is set, the communicator transmits the image data generated by scanning the document using the set scan setting to the set destination (figure 9, item S306; scanned image data is transmitted to destination).

	Lee teaches a destination selected from an address book of the communication terminal (paragraph 142; figure 8A; destination of scanned data can be selected from an address book at a terminal device and sent to the scanning device).
	NOTE: Lee could modify the ticket generation of Fukuda to specifically include selecting transmission destinations from an address book at the terminal.
	Fukuda and Lee are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fukuda with Lee to add destination selection from an address book.  The motivation for doing so would have been for the user convenience of utilizing previously stored address information that could be selected rather than manually entered.  Therefore it would have been obvious to combine Fukuda with Lee to obtain the invention of claim 1.
3)	Regarding claim 3, Fukuda teaches the image processing apparatus according to claim 2, wherein the user interface displays a scan setting screen, for receiving the scan setting, of the transmission job for which the received destination is set as the transmission destination (paragraph 145; specific ticket selection is a scan setting as well as the initiation of scanning setting of paragraph 147).
4)	Regarding claim 4, Fukuda teaches the image processing apparatus according to claim 2, wherein the user interface receives the scan setting after the communicator 
5)	Regarding claim 5, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the user interface receives an instruction for changing a scan setting for the transmission job, and wherein, based on execution of the transmission job for which the received destination is set as the transmission destination and which the scan setting is set based on the received instruction for changing the scan setting, the communicator transmits the image data generated by scanning the document using the set scan setting to the set destination (figure 8, item 801; paragraph 162; fields for changing particular settings in a scan-to-email operation are shown).
6)	Regarding claim 6, Fukuda teaches the image processing apparatus according to claim 2, further comprising: wherein the destination selected from the address book is not a destination indicating the communication terminal (figure 11; storage destination can be set to a location different than the terminal device that produces the scan ticket).
7)	Regarding claim 7, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the scan setting is a value of scan size (figure 8, item 801; resolution is shown as a setting value, different resolutions being different data amounts [i.e. different sizes of scan jobs]).
8)	Regarding claim 8, Lee (as combined with Fukuda in the rejection of claim 2 above) teaches the image processing apparatus according to claim 2, wherein the destination is a fax number (paragraph 142; figure 10; destination can be a facsimile phone number)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672